            Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 1 of 47




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

THI MEDICAL, S.A.C., a Peruvian
company,

       Plaintiff,

v.                                                            CASE NO.: ___________________

PPE SOLUTIONS GROUP, LLC                                           COMPLAINT
a Wyoming limited liability company,
KYLE BARNETTE, an individual,                                 [DEMAND FOR JURY TRIAL]
JPJD2020, LLC, a New York limited
liability company, YOHAN J. PARK,
an individual, CLAUDIO TORRES, an
individual, and TUV RHEINLAND
GROUP, a German corporation,

      Defendants.
_______________________________________/

       Plaintiff, THI Medical, S.A.C. (“THI”), by and through its undersigned counsel, sues PPE

Solutions Group, LLC (“PPE Solutions”), Kyle Barnette (“Barnette”), JPJD2020, LLC

(“JPJD2020”), Yohan J. Park (“Park”), Claudio Torres (“Torres”), and TUV Rheinland Group

(“TUV”) (collectively, “Defendants”) and states as follows:

                                NATURE OF THE ACTION

       1.      The COVID-19 pandemic caused worldwide shortages in life-saving personal

protective equipment (“PPE”). In response, manufacturers ramped up production, and medical

suppliers sought to help countries meet the exploding demand. As is often the case, Latin

American countries, with traditionally smaller healthcare budgets and buying power, increasingly

relied on independent businesses to find and source PPE. THI, a Peruvian medical equipment

wholesaler, whose owner is himself a well-known physician in the country, entered the PPE
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 2 of 47




product space as a purchaser and scrambled to find a reliable source of PPE that it could quickly

and efficiently supply to hospitals, government agencies, and others in-country.

        2.       Unfortunately, where there is great need, fraudsters appear to game the system for

their own personal benefit. Defendants are some of those fraudsters and worked together to

defraud THI in two separate transactions, selling THI a total of 763,400 counterfeit 3M 1860 N95

respirators (the “Product”) for nearly $3,000,000.00. PPE Solutions, with the assistance of its co-

conspirators Torres, Barnette, JPJD2020, Park, and TUV, represented to THI that it could provide

authentic 3M 1860 N95 respirators. Defendants knew that the Product was destined for hospitals

and government agencies and would be used to protect hundreds of thousands of people, including

medical professionals on the front lines who were treating highly contagious COVID -19 patients.

        3.       Defendants represented that the Product was authentic when they knew they were

selling counterfeit 3M respirators. Thereafter, PPE Solutions used a series of bogus documents to

convince THI to send PPE Solutions $2,801,636.00 and Torres $126,244.00 on two transactions

for counterfeit respirators. Finally, as part of this fraudulent scheme to defraud THI, PPE Solutions

and JPJD2020 worked together with TUV to prepare fraudulent inspection reports, which falsely

confirmed the authenticity of the Product.

        4.       Once the Product arrived in Peru in early January 2021, the gravity of THI’s

problem became apparent. After the goods cleared customs, 3M filed a complaint with Peru’s

National Institute for the Defense of Competition and the Protection of Intellectual Property

(“INDECOPI”),1 claiming that the Product was counterfeit. The Product was then seized and has

been held by INDECOPI ever since.




1
         INDECOPI is a Peruvian governmental agency that promotes competition and the protection of intellectual
property rights.

                                                       2
             Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 3 of 47




       5.      In order to defend itself from what it believed at the time was an error by 3M, THI

reached out to PPE Solutions and Torres to request additional documentation demonstrating the

authenticity of the Product. PPE Solutions and Torres sent documents that THI would later learn

were phony. These documents included invoices, order confirmations, certifications, and even

emails that had purportedly been sent by 3M confirming the authenticity of the Product. In short,

Defendants not only defrauded THI at the inception of their relationship, but they doubled down

on that fraud in an attempt to avoid liability. THI now faces civil penalties and fines in Peru from

INDECOPI, is being sued by its clients in Peru, and is out millions of dollars paid to obtain what

are unusable, unsellable, and counterfeit 3M respirators.

                                         THE PARTIES

       6.      Plaintiff THI is a corporation organized and existing under the laws of Peru with

its principal place of business located at Calle Domingo de la Presa 252, Santiago de Sucro 15023,

Peru. John Seminario Salazar (“Seminario”) is the Chief Executive Officer of THI.

       7.      Defendant PPE Solutions is a limited liability company organized and existing

under the laws of the State of Wyoming, with its principal place of business at 395 Broadway,

New York, New York 10013. PPE Solutions used this office address in its contracts, invoices, and

wire instructions for its transactions with THI.

       8.      Defendant Barnette is, upon information and belief, domiciled in New Hampshire

and is the Chief Executive Officer of PPE Solutions. Barnette is a co-conspirator in the fraud

orchestrated by PPE Solutions.

       9.      Defendant JPJD2020 is a limited liability company organized and existing under

the laws of the State of New York with its principal place of business at 146 Sullivan Street, Unit




                                                   3
             Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 4 of 47




19, New York, New York 10012. JPJD2020 is a co-conspirator in the fraud orchestrated by PPE

Solutions.

       10.     Defendant Park is, upon information and belief, domiciled in New Jersey. Park is

a member of JPJD2020 and is a co-conspirator in the fraud orchestrated by PPE Solutions.

       11.     Defendant Torres is, upon information and belief, domiciled in California and was

an independent broker who introduced THI to PPE Solutions. Torres is a co-conspirator in the

fraud orchestrated by PPE Solutions.

       12.     Defendant TUV is a corporation organized and existing under the laws of Germany,

with its principal place of business located at Am Grauen Stein Koln, 51105 Germany. TUV

provides technical testing of products for safety, efficiency, and quality. TUV’s inspection reports

falsely represented that the Product was authentic. TUV is a co-conspirator in the fraud

orchestrated by PPE Solutions.

                                 JURISDICTION AND VENUE
       13.     This Court has original jurisdiction over this action under 28 U.S.C § 1331, as the

contracts in question are governed by the United Nations Convention on Contracts for the

International Sale of Goods (the “CISG”), a treaty to which the United States is a signatory.

       14.     This Court has supplemental jurisdiction over claims against Torres, JPJD2020,

Park, and TUV under 28 U.S.C. § 1367(a), as those claims arose out of the same case or

controversy as the claims over which the Court has original jurisdiction.

       15.     This Court has general personal jurisdiction over PPE Solutions pursuant to Section

301 of the New York Civil Practice Law and Rules, since PPE Solutions’ principal place of

business is located at 395 Broadway, New York, New York 10013.

       16.     This Court has specific personal jurisdiction over PPE Solutions under Section

302(a)(1) of the New York Civil Practice Law and Rules, as the company transacts business within

                                                 4
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 5 of 47




the state. This Court also has specific jurisdiction over PPE Solutions under Section 302(a)(2) of

the New York Civil Practice Law and Rules because PPE Solutions committed a tortious act or

acts within the State of New York, as further alleged below. PPE Solutions’ contacts with the

State of New York are sufficient such that the Court’s exercise of personal jurisdiction does not

offend traditional notions of fair play and substantial justice.

        17.     This Court has specific personal jurisdiction over Barnette pursuant to Section

302(a)(1) of the New York Civil Practice Law and Rules as he transacts business within the state.

This Court also has specific personal jurisdiction over Barnette pursuant to Section 302(a)(2) of

the New York Civil Practice Law and Rules because Barnette committed a tortious act or acts

within the State of New York, as further alleged below. Barnette’s contacts with the State of New

York are sufficient such that the Court’s exercise of personal jurisdiction does not offend

traditional notions of fair play and substantial justice.

        18.     This Court has general personal jurisdiction over JPJD2020 pursuant to Section 301

of the New York Civil Practice Law and Rules, since JPJD2020 is organized and existing under

the laws of the State of New York and has its principal place of business located at 146 Sullivan

Street, #19 New York, New York 10012.

        19.     This Court has specific personal jurisdiction over JPJD2020 pursuant to Section

302(a)(1) of the New York Civil Practice Law and Rules as JPJD2020 transacts business within

the State of New York. This Court also has specific personal jurisdiction over JPJD2020 pursuant

to Section 302(a)(2) of the New York Civil Practice Law and Rules, because JPJD2020 committed

a tortious act or acts within the State of New York, as further alleged below. JPJD2020’s contacts

with the State of New York are sufficient such that the Court’s exercise of personal jurisdiction

does not offend traditional notions of fair play and substantial justice.



                                                   5
                 Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 6 of 47




           20.    This Court has specific personal jurisdiction over Park pursuant to Section

302(a)(2) of the New York Civil Practice Law and Rules, because Park committed a tortious act

or acts within the State of New York, as further alleged below. Park’s contacts with the State of

New York are sufficient such that the Court’s exercise of personal jurisdiction does not offend

traditional notions of fair play and substantial justice.

           21.    This Court has specific personal jurisdiction over Torres pursuant to Section

302(a)(2), as Torres committed a tortious act or acts within the State of New York, as further

alleged below. Torres’ contacts with the State of New York are sufficient such that the Court’s

exercise of personal jurisdiction does not offend traditional notions of fair play and substantial

justice.

           22.    This Court has specific personal jurisdiction over TUV pursuant to Section

302(a)(1) of the New York Civil Practice Law and Rules, since TUV transacts business within the

State of New York through its wholly owned subsidiary TUV Rheinland of North America (“TUV

America”), which at all times relevant to this lawsuit acted as an agent of TUV. As well, this

Court has specific personal jurisdiction over TUV under Section 302(a)(2) of the New York Civil

Practice Law and Rules, because TUV committed a tortious act or acts within the State of New

York, as further alleged below. TUV’s contacts with the State of New York are sufficient such

that the Court’s exercise of personal jurisdiction does not offend traditional notions of fair play

and substantial justice.

           23.    Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

or omissions giving rise to the claims occurred in this District.




                                                   6
             Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 7 of 47




                                    GENERAL ALLEGATIONS

                            Torres Introduces THI to PPE Solutions

       24.     THI was introduced to Torres through a mutual connection. Upon learning that

THI was in search of 3M respirators for its clients in Peru, Torres advised he could locate the

approximately 1.3 million respirators THI was seeking in exchange for a fee.

       25.     Acting as THI’s agent, Torres assisted THI in locating a distributor that could,

according to Torres, fulfill THI’s PPE needs. Torres ultimately put THI in contact with two

distributors, one of them being PPE Solutions, a Wyoming company engaged in the business of

buying and selling PPE— specifically 3M 1860 N95 respirators. Torres eventually sent THI what

THI now knows to be a fraudulent and misleading invoice for consulting services in connection

with his introduction of THI to PPE Solutions for the sale of “3M masks 1860.” See Torres

Invoice, attached as Exhibit “A.”

       26.     Torres represented that Barnette, the head of PPE Solutions, and the company itself,

could be trusted and were reputable. Torres also advised THI that PPE Solutions could provide

authentic 3M respirators to THI quickly.

       27.     Torres intended to induce THI to rely on his misrepresentations by contracting to

have PPE Solutions sell THI the Product and pay him a fee for finding authentic 3M respirators to

purchase.

       28.     Reasonably relying on Torres’ representations, THI began negotiating with PPE

Solutions for the purchase and sale of PPE, specifically 3M 1860 N95 respirators. PPE Solutions

represented to THI that it had authentic 3M respirators to sell and could ship them to THI in Peru.




                                                7
                Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 8 of 47




                        THI and PPE Solutions Execute the First Contract

          29.    To convince THI of its ability to deliver authentic 3M respirators, Barnette sent

THI an inspection report prepared by TUV—Inspection Report No. ITD2020N200431

(“Inspection Report 431”). See Inspection Report 431, attached as Exhibit “B.” Inspection Report

431, dated November 25, 2020, stated that the masks inspected were 3M 1860 N95 respirators.

See id. at 1-2, 7-9. The photos included in Inspection Report 431 also show the respirators in 3M

packaging and bearing the lot number B20245. Id. at 3-9.

          30.    Thereafter, Barnette sent THI a Buyer Contract for Product Sales and Purchase (the

“First Contract”). See First Contract, attached as Exhibit “C.”

          31.    The First Contract, which was provided and drafted by PPE Solutions, stated that

New York law governs “all matters arising out of or relating to” the First Contract. See id.

Moreover, the First Contract did not exclude the application of the CISG, a treaty to which the

United States and Peru are signatories. See id.

          32.    The First Contract included numerous representations that the 3M respirators were

authentic and complied with 3M’s quality standards. These representations included the following:

                 a.     “This Contract is for 3M N95 1860 Face Masks;”

                 b.     The Seller shall provide a third-party inspection agency, TUV, that will

                        confirm “that the Products [3M Masks] conform to the specifications set

                        forth by 3M in connection with the Product [3M Masks];” and

                 c.     “All original documents including the original invoices, letter of

                        conformity, the original air waybill and all additional documents” would be

                        sent to THI.

See id.



                                                  8
                Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 9 of 47




          33.    Nothing in Inspection Report 431 or the First Contract would have given a

purchaser pause as to the authenticity of the Product. To the contrary, all representations

confirmed that the respirators were being directly sourced from 3M.             THI relied on the

representations made by PPE Solutions and TUV, including those in the First Contract and in

Inspection Report 431, when executing the First Contract—reasonably anticipating that it would

be receiving authentic 3M respirators.

          34.    Accordingly, on December 1, 2020, Seminario, on behalf of THI in Peru, and

Barnette, on behalf of PPE Solutions in New York, executed the First Contract. See id. THI

promised to pay $825,984.00 to PPE Solutions, and PPE Solutions promised to deliver 229,440

3M 1860 N95 respirators (“First Order”). See id.

          35.    On or around December 12, 2020, PPE Solutions sent THI an invoice confirming

THI’s purchase. The invoice was consistent with the terms set forth in the First Contract. See

December 12, 2020, Invoice, attached as Exhibit “D.” The invoice further noted in the description

section that the order was for “3M N95 1860 masks.” See id.

          36.    Attached to the invoice was PPE Solutions’ wire instructions for THI to submit

payment to PPE Solutions’ New York bank account. On or around December 14, 2020, THI wired

$825,984.00 to PPE Solutions, thereby completing THI’s obligations under the First Contract.

          37.    As part of the First Contract, the parties agreed to Ex Works shipping terms.

          38.    The First Order was shipped from Hong Kong, where they were purportedly in the

possession of Zhen Qi Trade Co., Ltd. (“Zhen Qi”), to PPE Solutions’ warehouse in New Jersey.

          39.    THI then had to arrange pickup of the First Order at Seller’s warehouse in New

Jersey.




                                                  9
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 10 of 47




        40.      Despite the original Ex-Works New Jersey shipping term reflected in the December

12, 2020 Invoice, PPE Solutions shipped the First Order from New York to Miami, Florida, where

THI then took possession and arranged for shipping to Lima, Peru.

        41.      THI hired and paid Sovereign Logistics del Peru, S.A.C. (“Sovereign”), a Peruvian

transport company, to ship the First Order from Miami, Florida to Lima, Peru. Sovereign

transported the First Order to Lima, Peru on or around December 26, 2020.

        42.      The First Order arrived in Peru sometime in early January 2021.

THI and PPE Solutions Execute a Second Contract, and JPJD2020 Assists in the Transaction

        43.      THI was in need of additional respirators and inquired whether PPE Solutions could

provide them. PPE Solutions advised THI that it could provide additional 3M respirators.

        44.      Accordingly, on or around December 17, 2020, PPE Solutions sent THI another

invoice for an additional 533,960 3M respirators with a sales price of $1,975,652.00 (“Second

Order”). The second invoice contained a description of the respirators being purchased as “3M

N95 1860 masks.” See December 17, 2020 Invoice attached as Exhibit “E.” This second invoice

was sent before THI received the First Order from PPE Solutions.

        45.      That same day, THI also received three (3) invoices with corresponding packing

lists from JPJD2020 totaling 533,960 3M respirators. See JPJD2020 Invoices and Packing Lists,

attached as Composite Exhibit “F.” All three of the invoices described the items invoiced as “3M

N95 1860 masks.”

        46.      Unbeknownst to THI, PPE Solutions had engaged the help of JPJD20202 and its

member, Park, to fulfill PPE Solutions’ obligations for the Second Order.


2
         Barnette and Park, once classmates at Rutgers University, co-founded PPE Solutions. A few years later, Park
ventured out and started JPJD2020, a company in which Park continued to work very closely with PPE Solutions and
Barnette. Here, Barnette and Park worked closely together to defraud THI.


                                                        10
                Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 11 of 47




          47.     The following day, THI received another Buyer Contract for Product Sales and

Purchase (the “Second Contract”) from PPE Solutions. See Second Contract, attached as Exhibit

“G.” The Second Contract was for the purchase of 500,0003 3M 1860 N95 respirators for a

purchase price of $1,850,800. See id. The Second Contract provided that New York law applied

to “all matters arising out of or relating to this [Second] Contract,” and did not contain any

provision excluding the application of the CISG. See id.

          48.     Importantly, it included virtually identical representations as those contained in the

First Contract, specifically that the Second Order was authentic and complied with 3M’s quality

standards, and further specified that:

                  a.      “This Contract is for 3M N95 1860 Face Masks;”

                  b.      The Seller (PPE Solutions) shall provide a third-party inspection agency,

                          TUV, which would confirm “that the Products [3M Masks] in a shipment

                          conform to the specifications set forth by 3M in connection with the Product

                          [3M Masks];” and

                  c.      “All original documents including the original invoices, letter of

                          conformity, the original air waybill and all additional documents” would be

                          sent to THI.

See id.

          49.     Having reviewed multiple invoices, all of which confirmed that THI was to receive

authentic 3M respirators, together with the Second Contract that again provided that the Second

Order was for authentic 3M products, Seminario executed the Second Contract on behalf of THI,




3
         PPE Solutions later agreed to ship an additional 33,960 respirators, making the total amount 533,960 3M
respirators for $1,975,652.00, as stated in the December 17 invoice.

                                                        11
                Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 12 of 47




and Barnette executed the Second Contract on behalf of PPE Solutions on December 18, 2020.

See id.

          50.     The Second Contract conspicuously left out any express mention of JPJD2020,

despite JPJD2020 having sent THI three (3) invoices the day before.

          51.     Nonetheless, JPJD continued to be involved in various aspects of the Second

Contract. For instance, Park, on behalf of JPJD2020, ordered TUV to conduct Inspection Report

No. ITD2020N200472 (“Inspection Report 472”), pursuant to PPE Solutions’ obligations in the

Second Contract. See Inspection Report 472, attached as Exhibit “H.” Inspection Report 472,

finalized on December 22, 2020, indicated that the masks inspected were 3M 1860 N95 respirators.

The photos included in Inspection Report 472 also showed 3M packaging bearing the lot number

B20281.

          52.     Inspection Report 472 was provided to THI after it executed the Second Contract,

but before the Second Order shipped from Hong Kong to Lima, Peru.

          53.     Nothing in Inspection Report 472, the invoices, or the Second Contract would have

given a purchaser pause as to whether the Second Order was authentic. To the contrary, all

representations confirmed that the Second Order was being directly sourced from 3M and was

authentic.

          54.     THI relied on the representations made by PPE Solutions and JPJD2020 when

executing the Second Contract just a few days after the First Contract, and reasonably expected

that it would be receiving authentic 3M respirators.

          55.     THI wired $1,850,000 to PPE Solutions on December 21, 2020, and on December

23, 2020, THI wired $125,652.00, thereby completing THI’s obligations under the Second

Contract.



                                                 12
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 13 of 47




        56.      As part of the Second Contract, the parties agreed to CIF shipping terms. See Ex.

“E;” see also Ex. “G.” This required PPE Solutions to pay the costs of shipping the Second Order

to THI’s facilities in Lima, Peru.

        57.      JPJD2020 performed and executed on PPE Solutions’ obligations under the Second

Contact, and hired Shine International Transportation, Ltd. (“Shine”) to ship the Second Order

from Hong Kong to Lima, Peru. JPJD2020 shipped the Second Order to THI in several different

shipments during the period of December 25-28, 2020.

                                        An Unexpected Turn in Peru

        58.      The Product4 arrived in Peru at the beginning of January 2021. The Peruvian

Customs Authority cleared the Product.               It also notified 3M Peruvian representatives that

containers had arrived with items bearing the 3M trademark.

        59.      Representatives from 3M inspected the Product and concluded that it was

counterfeit. As a result, 3M filed a complaint with INDECOPI, requesting that it seize the Product

and require THI, as the importer of the purportedly counterfeit Product, to prove their authenticity

before releasing them.

        60.      On or around January 5, 2021, INDECOPI accepted 3M’s petition, seized the

Product, and ordered further inspections. Thereafter, and to this day, THI has been forced to

partake in administrative proceedings before INDECOPI.

        61.      The seizure of the nearly one million respirators it paid for has derailed THI’s

business and ability to provide 3M respirators to its customers, to whom it had already sold the

Product. Consequently, THI now faces looming lawsuits from its clients as a result of Defendants’

actions.


4
         The Product (763,400 respirators) refers to the First Order (229,440 respirators) and Second Order (533,960
respirators), collectively.

                                                        13
             Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 14 of 47




       62.     Further, THI has incurred substantial additional costs such as for customs clearance,

storage, transportation, taxes, commissions, and attorneys’ fees as a result of the proceedings in

Peru and Defendants’ wrongful acts.

      Torres, PPE Solutions, and JPJD2020 Continue to Defraud THI in the Aftermath

       63.     After THI was unexpectedly forced to defend itself in administrative proceedings,

Seminario, on behalf of THI, contacted Barnette (from PPE Solutions) and Torres requesting that

they provide THI with any and all additional documentation reflecting the authenticity of the

Product at issue.

       64.     In response, Torres sent THI a fraudulent letter purporting to be from PPE Solutions

to INDECOPI, confirming that the Product was authentic when, in fact, it was counterfeit.

       65.     Then, on or around February 4, 2021, Barnette sent THI two separate emails with

documents purporting to authenticate the Product. All of the documents appeared to have been

created by 3M, as 3M’s trademark was present on each one. The first email from Barnette

contained documents related to the First Contract, including:

               a.     A 3M bill of lading dated November 13, 2020, indicating that 1,500,00 3M

                      respirators were leaving from Toronto, Canada destined for Zhen Qi in

                      Hong Kong, China;

               b.     A 3M order confirmation from Zhen Qi, reflecting an order date of

                      November 2, 2020, for an order for 1,500,000 3M respirators;

               c.     A 3M invoice with an order date of November 2, 2020, indicating that

                      1,500,000 3M respirators from lot number B20245 were shipping from

                      Toronto, Canada to Zhen Qi in Hong Kong, China;




                                                14
             Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 15 of 47




               d.       A 3M ship notice with a shipment date of November 13, 2020, indicating

                        that 1,500,000 3M respirators were shipping from Toronto, Canada to Zhen

                        Qi in Hong Kong;

               e.       A 3M Certificate of Lot Conformance reflecting that the First Order was

                        produced in accordance with the standard manufacturing processes for 3M

                        respirators;

               f.       A copy of a 3M letter to Mr. Manlio Bassino (“Bassino”) 3M’s agent in

                        Peru (“3M Letter to Bassino”).5 The 3M Letter to Bassino indicated that

                        the First Order from lot B20245 was manufactured in 3M’s Aberdeen Plant

                        in South Dakota and was authentic 3M respirators; and

               g.       Inspection Report 431, which reflected that the First Order was authentic,

                        came from lot B20245, and conformed to 3M’s quality standards.

See February 4, 2021 Email 1 and Documents, attached as Composite Exhibit “I.”

       66.     That same day, Barnette sent THI a second email with similar documentation

supporting the alleged authenticity of the Second Order from the Second Contract. This second

email contained:

               a.       A 3M bill of lading dated October 16, 2020 indicating that 1,000,00 3M

                        respirators were shipping from Roanoke, Texas to Zhen Qi in Hong Kong,

                        China;

               b.       A 3M order confirmation from Zhen Qi, reflecting an order date of October

                        5, 2020, for 1,000,000 3M respirators;




5
       This 3M Letter was later declared by 3M’s Chief Trademark Counsel to be a fabricated 3M document.

                                                    15
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 16 of 47




                 c.      A 3M invoice with an order date of October 5, 2020, indicating that

                         1,000,000 3M respirators from lot number B20281 were shipping from

                         Roanoke, Texas to Zhen Qi in Hong Kong, China;

                 d.      A 3M ship notice with a shipment date of October 16, 2020, indicating that

                         1,000,000 3M respirators were shipping from Roanoke, Texas to Zhen Qi

                         in Hong Kong;

                 e.      A 3M Certificate of Lot Conformance stating that the Second Order from

                         lot B20281 was “produced in accordance with the standard manufacturing

                         processes for [3M masks];” and

                 f.      Inspection Report 472, which claimed that the Second Order was authentic,

                         came from lot B20281, and conformed to 3M’s quality standards.

See February 4, 2021 Email 2 and Documents, attached as Composite Exhibit “J.”

        67.      Approximately one week later, Barnette sent THI another email in which he

forwarded a second letter—purportedly from 3M—confirming the authenticity of the Second

Order. The forwarded email shows that the letter was originally sent to yjp216@nyu.edu, Park’s

email address. Rather than being addressed to Park, however, the second 3M letter was addressed

to Shi Xiu Ren6 and purported to confirm that the Second Order bearing lot number B20281 was

authentic and manufactured in 3M’s Aberdeen Plant in South Dakota (“3M Letter to Shi Xiu”).

See Email and 3M Letter to Shi Xiu, attached as Exhibit “K.”

        68.      The 3M Letter to Shi Xiu was almost identical to the 3M Letter to Bassino. The

only differences were the addressee and the lot number.

                                      The INDECOPI Proceedings


6
       Upon information and belief, Shi Xiu Ren is the president/director of Zhen Qi – the Hong Kong supplier
from whom PPE Solutions and JPJD2020 assert they purchased the Product.

                                                      16
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 17 of 47




        69.     The INDECOPI proceedings have also laid bare the extent of Defendants’

fraudulent scheme.

        70.     On or around February 26, 2021, 3M’s Chief Trademark Counsel, Colette Durst

(“Durst”), filed an affidavit in those proceedings, explaining that the Product was indeed

counterfeit. Durst made several alarming declarations:

                a.     PPE Solutions is not an authorized distributor of 3M and has no commercial

                       relationship with 3M.

                b.     3M only manufactures 1860 respirators in the United States and Singapore.

                       All shipments of 1860 respirators from China “shall be deemed as

                       counterfeit, as the one made in this case.”

                c.     3M published Customer Alerts identifying lots B20245 and B20281 (among

                       others) as counterfeit.

                d.     3M has no relationship with TUV and TUV does not have the knowledge

                       or background to authenticate 3M’s respirators.

        71.     3M has since also confirmed that the 3M Letter to Bassino purporting to classify

lot B20245 as authentic (Exhibit “I”) is fraudulent and did not originate from 3M’s servers.

Moreover, 3M has advised that the noreply@mmm.com email that purportedly was used to send

the 3M Letter to Bassino and the 3M Letter to Shi Xiu is not a legitimate 3M email account.

        72.     Within the INDECOPI proceedings, 3M has requested sanctions against THI for

attempting to import counterfeit 3M respirators, further damaging THI’s reputation in Peru.

        73.     THI has been obligated to retain the undersigned and to pay them a reasonable fee

to bring this suit.




                                                 17
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 18 of 47




        74.       All conditions precedent to bringing this lawsuit have been performed, excused,

and/or waived.

                                            COUNT I
                        Breach of Contract for International Sale of Goods
                                        Under the CISG
                            (Against PPE Solutions – First Contract)

        75.       THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

        76.       On or around December 1, 2020, THI and PPE Solutions executed the First

Contract. Under the First Contract, PPE Solutions was required to deliver 229,440 3M 1860 N95

respirators to THI. See Ex. “C.” THI was responsible for arranging shipping from PPE Solutions’

warehouse in New Jersey to Lima, Peru.

        77.       Both the United States and Peru are signatories to the CISG. The First Contract

does not expressly exclude the application of the CISG. Therefore, the CISG governs the

formation of the First Contract between THI and PPE Solutions and the rights and obligations of

THI and PPE Solutions arising under the First Contract.

        78.       In the beginning of January, the First Order arrived in Peru and 3M representatives

examined it. The 3M representatives ultimately concluded that the First Order was counterfeit and

filed a complaint against THI, which was subsequently admitted by INDECOPI on January 5,

2021.

        79.       PPE Solutions fundamentally breached the First Contract by failing to deliver 3M

respirators that were of the quality and description required by the First Contract.

        80.       The breach substantially deprived THI of what it reasonably expected under the

First Contract.

        81.       Although THI has taken measures to mitigate the impact of PPE Solutions’

fundamental breach, THI has nevertheless suffered damages for which it is entitled to

                                                  18
             Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 19 of 47




compensation under the CISG. To wit, Article 74 of the CISG provides for “[d]amages for breach

of contract by one party” calculated as the “sum equal to the loss, including loss of profit, suffered

by the other party as a consequence of the breach.” CISG, Art. 74.

       82.     THI has suffered recoverable damages.

       83.     THI is further entitled to recover pre-judgment interest on the $825,984.00 it paid

to PPE Solutions.

       WHEREFORE, THI demands judgment against Defendant PPE Solutions for damages,

including any and all foreseeable damages, costs, shipping costs, lost profits, incidental and

consequential damages, as well as prejudgment interest and interest at a rate prescribed under

Section 5001(a) of the New York Civil Practice Law and Rules, and for such further relief as the

Court deems just and proper.

                                         COUNT II
                      Breach of Contract for International Sale of Goods
                                      Under the CISG
                         (Against PPE Solutions – Second Contract)

       84.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       85.     On or around December 18, 2020, THI and PPE Solutions executed the Second

Contract. Under the Second Contract, PPE Solutions was required to deliver 500,000 3M 1860

N95 respirators to THI. See Ex. “G.” PPE Solutions was responsible for arranging shipping from

its warehouse to Lima, Peru.

       86.     Both the United States and Peru are signatories to the CISG. The Second Contract

did not expressly exclude the application of the CISG. Therefore, the CISG governs the formation

of the Second Contract between THI and PPE Solutions and the rights and obligations of THI and

PPE Solutions arising under the Second Contract.




                                                 19
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 20 of 47




       87.      In the beginning of January, the Second Order arrived in Peru and 3M

representatives examined it. The 3M representatives ultimately concluded that the Second Order

was counterfeit and filed a complaint against THI, which was subsequently admitted by

INDECOPI on January 5, 2021.

       88.      PPE Solutions fundamentally breached the Second Contract by failing to deliver

3M respirators that were of the quality and description required by the Second Contract.

       89.      The breach substantially deprived THI of what it reasonably expected under the

Second Contract.

       90.      Although THI has taken measures to mitigate the impact of PPE Solutions’

fundamental breach, THI has nevertheless suffered damages for which it is entitled to

compensation under the CISG. To wit, Article 74 of the CISG provides for “[d]amages for breach

of contract by one party” calculated as the “sum equal to the loss, including loss of profit, suffered

by the other party as a consequence of the breach.” CISG, Art. 74.

       91.      THI has suffered recoverable damages.

       92.      THI is further entitled to recover pre-judgment interest on the $1,975,652.00 it paid

to PPE Solutions.

WHEREFORE, THI demands judgment against Defendant PPE Solutions for damages, including

any and all foreseeable damages, costs, shipping costs, lost profits, incidental and consequential

damages, as well as prejudgment interest and interest at a rate prescribed under Section 5001(a) of

the New York Civil Practice Law and Rules, and for such further relief as the Court deems just

and proper.

                                         COUNT III
                Breach of the Implied Covenant of Good Faith and Fair Dealing
                           (Against PPE Solutions – First Contract)



                                                 20
               Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 21 of 47




        93.      THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

        94.      THI and PPE Solutions are parties to the First Contract. Under the First Contract,

THI had a reasonable commercial expectation of receiving authentic 3M respirators, the express

delivery of which was required under the First Contract.

        95.      In executing its obligations, PPE Solutions consciously and deliberately refused to

discharge its contractual obligations under the First Contract, and it knew that the First Order it

provided to THI was not authentic and did not conform to 3M’s quality standards.

        96.      PPE Solutions’ failure to deliver authentic 3M respirators to THI unfairly frustrated

the First Contract’s purpose and disappointed THI’s expectations, which was to provide authentic

3M respirators to THI so that THI could then fulfill its obligations to its clients.

        97.      PPE Solutions’ failure to deliver authentic 3M respirators is a material breach of

the First Contract, which has deprived THI of the First Contract’s benefits.

        98.      As a result of PPE Solutions’ breach, THI has suffered damages and is entitled to

same.

        WHEREFORE, THI demands judgment against Defendant PPE Solutions for damages in

an amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

costs, and for such further relief as the Court deems just and proper.

                                          COUNT IV
                 Breach of the Implied Covenant of Good Faith and Fair Dealing
                           (Against PPE Solutions – Second Contract)

        99.      THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

        100.     THI and PPE Solutions are parties to the Second Contract. Under the Second

Contract, THI had a reasonable commercial expectation of receiving authentic 3M respirators, the

express delivery of which was required under the Second Contract.



                                                  21
               Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 22 of 47




        101.     In executing its obligations, PPE Solutions consciously and deliberately refused to

discharge its contractual obligations under the Second Contract, and it knew that the Second Order

it provided to THI was not authentic and did not conform to 3M’s quality standards.

        102.     PPE Solutions’ failure to deliver authentic 3M respirators to THI unfairly frustrated

the Second Contract’s purpose and disappointed THI’s expectations, which was to provide

authentic 3M respirators to THI so that THI could then fulfill its obligations to its clients.

        103.     PPE Solutions’ failure to deliver authentic 3M respirators is a material breach of

the Second Contract, which has deprived THI of the Second Contract’s benefits.

        104.     As a result of PPE Solutions’ breach, THI has suffered damages and is entitled to

same.

        WHEREFORE, THI demands judgment against Defendant PPE Solutions for damages in

an amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

costs, and for such further relief as the Court deems just and proper.

                                           COUNT V
                                      Fraudulent Inducement
                                         (Against Torres)

        105.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

        106.     Torres made false representations to THI regarding his ability to find a reputable

and reliable distributor that could fulfill THI’s PPE needs.

        107.     Torres also falsely represented that Barnette and PPE Solutions were trustworthy

and reputable, knowing that they were not.

        108.     Torres further falsely represented that PPE Solutions had the capability to provide

authentic 3M 1860 N95 respirators to THI.




                                                  22
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 23 of 47




       109.     At all times relevant hereto, Torres knew that these representations were untrue,

and that PPE Solutions could not provide authentic 3M respirators.

       110.     Torres made these false representations with the intention of inducing THI to rely

on his representations that PPE Solutions could supply THI with authentic 3M respirators that met

3M’s quality standards.

       111.     THI justifiably relied on Torres’ misrepresentations and executed the First Contract

and Second Contract with PPE Solutions, rendering full payment to PPE Solutions under both

contracts. Additionally, based on Torres’ representations, THI agreed to pay and did pay, Torres

a fee for introducing THI to PPE Solutions. See Ex. “A.”

       112.     PPE Solutions failed to provide authentic 3M respirators to THI, pursuant to the

terms of the First Contract and Second Contract.

       113.     As a result of Torres’ misrepresentations, THI has been damaged.

        WHEREFORE, THI demands judgment against Defendant Torres for damages in an

amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

costs, and for such further relief as the Court deems just and proper.

                                         COUNT VI
                                   Fraudulent Inducement
                     (Against Barnette and PPE Solutions – First Contract)

       114.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       115.     Barnette and PPE Solutions provided Inspection Report 431 to THI in an effort to

induce THI to execute the First Contract with PPE Solutions. Inspection Report 431 contained

false, deceptive, and misleading statements and representations regarding the First Order,

including:

                a.     Representations that the First Order was for 3M 1860 N95 respirators;



                                                 23
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 24 of 47




                b.     Photos showing the First Order in 3M packaging; and

                c.     Photos bearing lot number B20245, the same lot number that the First Order

                       purportedly came from.

See Ex. “B.”

       116.     Barnette and PPE Solutions also made numerous false representations of material

fact in the First Contract with THI regarding the authenticity of the First Order, including:

                a.     Representing that the First Contract was for “3M N95 1860 Face Masks;”

                b.     Representing that TUV would confirm “that the [First Order] conform to

                       the specifications set forth by 3M in connection with the [First Order];” and

                c.     Representing that “[a]ll original documents including the original invoices,

                       letter of conformity, the original air waybill and all additional documents”

                       would be sent to THI.

See Ex. “C.”

       117.     At all times relevant hereto, Barnette and PPE Solutions knew that these

representations were untrue, and that PPE Solutions could not provide authentic 3M respirators.

       118.     Barnette and PPE Solutions made these false representations with the intention of

inducing THI to rely on the representations that the First Order conformed to 3M’s quality

standards.

       119.     THI justifiably relied on Barnette’s and PPE Solutions’ misrepresentations and

rendered full payment for the First Order.

       120.     PPE Solutions failed to provide authentic 3M respirators to THI, pursuant to the

terms of the First Contract.




                                                 24
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 25 of 47




       121.     As a result of Barnette’s and PPE Solutions’ misrepresentations, THI has been

damaged.

       WHEREFORE, THI demands judgment against Defendants Barnette and PPE Solutions

for damages in an amount to be established at trial, as well as pre-judgment and post-judgment

interest and taxable costs, and such other relief as the Court deems just and proper.

                                          COUNT VII
                                     Fraudulent Inducement
                     (Against Barnette and PPE Solutions – Second Contract)

       122.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       123.     Barnette and PPE Solutions falsely represented to THI that PPE Solutions would

deliver an additional 533,960 “3M N95 1860 Masks” to THI in PPE Solutions’ December 17, 2020

Invoice. See Ex. “E.”

       124.     Barnette and PPE Solutions also made numerous false representations of material

fact in the Second Contact with THI regarding the authenticity of the Second Order including:

                a.      Representing that the Second Contract was for “3M N95 1860 Face Masks;”

                b.      Representing that TUV would confirm “that the [Second Order] in a

                        shipment conform to the specifications set forth by 3M in connection with

                        the [Second Order];” and

                c.      Representing that “[a]ll original documents including the original invoices,

                        letter of conformity, the original air waybill and all additional documents”

                        would be sent to THI.

See Ex. “G.”

       125.     At all times relevant hereto, Barnette and PPE Solutions knew that these

representations were untrue, and that PPE Solutions could not provide authentic 3M respirators.



                                                 25
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 26 of 47




       126.     Barnette and PPE Solutions made these false representations with the intention of

inducing THI to rely on the representations that the Second Order conformed to 3M’s quality

standards.

       127.     THI justifiably relied on Barnette’s and PPE Solutions’ misrepresentations and

rendered full payment for the Second Order.

       128.     PPE Solutions failed to provide authentic 3M respirators to THI, pursuant to the

terms of the Second Contract.

       129.     As a result of Barnette’s and PPE Solutions’ misrepresentations, THI has been

damaged.

       WHEREFORE, THI demands judgment against Defendants Barnette and PPE Solutions

for damages in an amount to be established at trial, as well as pre-judgment and post-judgment

interest and taxable costs, and such other relief as the Court deems just and proper.

                                        COUNT VIII
                                   Fraudulent Inducement
                       (Against Park and JPJD2020 – Second Contract)

       130.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       131.     Park and JPJD2020 falsely represented that JPJD2020 was providing THI an

additional 533,960 “3M N95 1860 Masks” in JPJD2020’s December 17, 2020 Invoices. See Ex.

“F.”

       132.     At all times relevant hereto, Park and JPJD2020 knew that these representations

were untrue, and that JPJD2020 could not provide authentic 3M respirators.

       133.     Park and JPJD2020 made these false representations with the intention of inducing

THI to rely on the representations that the Second Order conformed to 3M’s quality standards.




                                                26
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 27 of 47




       134.     THI justifiably relied on Park’s and JPJD2020’s misrepresentations and rendered

full payment for the Second Order.

       135.     As a result of Park’s and JPJD2020’s misrepresentations, THI has been damaged.

       WHEREFORE, THI demands judgment against Defendants Park and JPJD2020 for

damages in an amount to be established at trial, as well as pre-judgment and post-judgment interest

and taxable costs, and such other relief as the Court deems just and proper.

                                           COUNT IX
                                    Fraudulent Inducement
                                 (Against TUV – First Contract)

       136.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       137.     TUV made false representations of material fact to THI regarding the authenticity

of the First Order through Inspection Report 431, including:

                a.     Representing that the First Order consisted of 3M 1860 N95 respirators;

                b.     Representing that the First Order was in 3M packaging;

                c.     Representing that the First Order contained an authentic lot number of

                       B20245; and

                d.     Representing that the First Order conformed to 3M’s quality standards.

See Ex. “B.”

       138.     At all times relevant hereto, TUV knew that these representations were untrue, and

that the First Order was not authentic.

       139.     TUV intended for purchasers contracting with PPE Solutions, including THI, to

rely on TUV’s representations in Inspection Report 431 that the 3M respirators conformed to 3M’s

quality standards so that those purchasers would buy fake 3M respirators from PPE Solutions

believing they were authentic.



                                                27
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 28 of 47




       140.     THI justifiably relied on TUV’s misrepresentations and rendered full payment for

the First Order to PPE Solutions.

       141.     As a result of TUV’s misrepresentations, THI has been damaged.

       WHEREFORE, THI demands judgment against Defendant TUV for damages in an amount

to be established at trial, as well as pre-judgment and post-judgment interest and taxable costs, and

such other relief as the Court deems just and proper.

                                            COUNT X
                                               Fraud
                                          (Against Torres)

       142.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       143.     THI was in search of a distributor to provide 3M 1860 N95 respirators to fulfill its

clients’ needs in Peru.

       144.     Torres was aware that THI was looking for PPE, specifically 3M respirators.

       145.     Torres represented that PPE Solutions was capable of providing authentic 3M

respirators to THI.

       146.     Torres, through and with the assistance of PPE Solutions, misrepresented PPE

Solutions’ ability to provide THI with authentic 3M respirators and knew that such representations

were false when made, as more particularly alleged above, including as follows:

                a.        Representing that Barnette and PPE Solutions were reputable and

                          trustworthy;

                b.        Representing that PPE Solutions had the ability to provide authentic 3M

                          respirators;

                c.        Providing an invoice to THI for consulting services for the sale of “3M

                          masks 1860;” and



                                                 28
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 29 of 47




                d.        Providing THI a fraudulent letter purporting to be from PPE Solutions to

                          INDECOPI, confirming that the Product was authentic.

See Ex. “A.”

       147.     Each of those representations were knowingly false when made.

       148.     Torres made the foregoing misrepresentations and omissions knowing that they

were material to THI, with the intent of inducing reliance on the part of THI.

       149.     THI relied on the aforementioned false representations and paid PPE Solutions

$2,801,636.00 for the Product and $126,244.00 to Torres for consulting services. THI also

expended significant funds to ship the Product, and promised to deliver the Product to its clients,

incurring significant additional fees and exposure to potential liability in the process.

       150.     As a direct and proximate result of the materially false representations made by

Torres, through and with the full cooperation and assistance of PPE Solutions, THI has been

damaged.

       WHEREFORE, THI demands judgment against Defendant Torres for damages in an

amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

costs, and for such further relief as the Court deems just and proper.

                                           COUNT XI
                                              Fraud
                               (Against Barnette and PPE Solutions)

       151.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       152.     THI was in search of a distributor to provide 3M 1860 N95 respirators to fulfill its

clients’ needs in Peru.

       153.     Barnette was aware that THI was looking for PPE, specifically 3M respirators.




                                                  29
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 30 of 47




       154.     PPE Solutions held itself out as being able to provide authentic 3M respirators for

THI through its Hong Kong supplier, Zhen Qi.

       155.     Barnette, through and with the assistance of PPE Solutions, made various

misrepresentations of material fact to THI in conjunction with negotiations over the First Contract,

as follows:

                a.     Providing Inspection Report 431 to THI in order to induce THI to execute

                       the First Contract with PPE Solutions;

                b.     Providing a December 12, 2020 invoice to THI stating that THI was

                       purchasing 229,440 “3M N95 1860 Masks;”

                c.     Representing that the First Contract was for “3M N95 1860 Face Masks;”

                d.     Representing that TUV would confirm “that the [First Order] conform to

                       the specifications set forth by 3M in connection with the [First Order];”

                e.     Representing that “[a]ll original documents including the original invoices,

                       letter of conformity, the original air waybill and all additional documents”

                       would be sent to THI;

                f.     Providing fraudulent 3M Documents to THI after THI had notified Barnette

                       that its shipment of the First Order had been deemed counterfeit by 3M; and

                g.     Providing the fake 3M Letter to Bassino purporting to state that lot B20245,

                       the lot that the First Order supposedly came from, was authentic and

                       conformed to 3M’s quality standards.

See Exs. “B”- “D;” and “I.”

       156.     Barnette, through and with the assistance of PPE Solutions, also made various

representation of material fact to THI in connection with the Second Contract, and Barnette and



                                                30
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 31 of 47




PPE Solutions knew these representations were false when made, as more particularly alleged

above, and which included:

                a.    Providing a December 17, 2020 invoice to THI stating that THI was

                      purchasing an additional 533,960 “3M N95 1860 Masks;”

                b.    Representing that the Second Contract was for “3M N95 1860 Face Masks;”

                c.    Representing that TUV would confirm “that the [Second Order] in a

                      shipment conform to the specifications set forth by 3M in connection with

                      the [Second Order];”

                d.    Representing that “[a]ll original documents including the original invoices,

                      letter of conformity, the original air waybill and all additional documents”

                      would be sent to THI;

                e.    Providing Inspection Report 472 to THI after execution of the Second

                      Contract to confirm that the Second Order was authentic, knowing that it

                      was counterfeit;

                f.    Providing phony 3M Documents to THI after THI had notified Barnette that

                      the Second Order had been deemed counterfeit by 3M; and

                g.    Providing the fake 3M Letter to Shi Xiu purporting to state that lot B20281,

                      the lot that the Second Order supposedly came from, was authentic and

                      conformed to 3M’s quality standards.

See Exs. “E;” “G;” “H;” “J;” and “K.”

       157.     At all times relevant hereto, Barnette and PPE Solutions knew that these

representations were false, and that PPE Solutions could not provide authentic 3M respirators.




                                               31
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 32 of 47




       158.     Barnette and PPE Solutions made the foregoing misrepresentations and omissions

knowing that they were material to THI, with the intent of inducing reliance on the part of THI.

       159.     THI justifiably relied on Barnette’s and PPE Solutions’ misrepresentations and

rendered a total of $2,801,636.00 to PPE Solutions’ bank account. It also expended significant

funds to ship the Product, and promised to deliver the Product to its clients, incurring significant

additional fees and exposure to potential liability in the process.

       160.     PPE Solutions failed to provide authentic 3M respirators to THI, pursuant to the

terms of the First Contract and Second Contract.

       161.     As a direct and proximate result of the materially false representations made by

Barnette, through and with the full cooperation and assistance of PPE Solutions, THI has been

damaged.

       WHEREFORE, THI demands judgment against Defendants Barnette and PPE Solutions

for damages in an amount to be established at trial, as well as pre-judgment and post-judgment

interest and taxable costs, and such other relief as the Court deems just and proper.

                                           COUNT XII
                                              Fraud
                                          (Against TUV)

       162.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       163.     TUV made misrepresentations of material fact to THI regarding the authenticity of

the Product through Inspection Report 431 and Inspection Report 472, including as follows:

                a.     Representing that the Product was 3M 1860 N95 respirators;

                b.     Representing that the Product was in 3M packaging;

                c.     Representing that the Product contained authentic lot numbers of B20245

                       and B20281; and



                                                 32
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 33 of 47




                d.     Representing that the Product conformed to 3M’s quality standards.

See Exs. “B;” and “H.”

       164.     At all times relevant hereto, TUV knew that these representations were false, and

that the Product was not authentic.

       165.     TUV intended for purchasers contracting with PPE Solutions, including THI, to

rely on its representations that the Product conformed to 3M’s quality standards so that those

purchasers would buy fake 3M respirators from PPE Solutions believing that they were authentic.

       166.     THI justifiably relied on TUV’s misrepresentations and rendered full payment for

the First Order to PPE Solutions under the First Contract.

       167.     THI justifiably relied on TUV’s misrepresentations to confirm that the Second

Order was authentic.

       168.     As a result of TUV’s misrepresentations, THI has been damaged.

       WHEREFORE, THI demands judgment against Defendant TUV for damages in an amount

to be established at trial, as well as pre-judgment and post-judgment interest and taxable costs, and

such other relief as the Court deems just and proper.

                                         COUNT XIII
                                            Fraud
                                 (Against Park and JPJD2020)

       169.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       170.     At all times relevant to this lawsuit, JPJD2020 and Park were acting as agents of

PPE Solutions when they performed under the Second Contract.

       171.     Park was aware that THI was looking for PPE, specifically 3M respirators.

       172.     JPJD2020 held itself out as being able to provide authentic 3M respirators for THI

through its Hong Kong supplier, Zhen Qi.



                                                 33
               Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 34 of 47




        173.     Park,   through      and   with   the   assistance   of   JPJD2020,   made   various

misrepresentations of material fact to THI in conjunction with negotiations over the Second

Contract, as follows:

                 a.      Representing that the Second Order was for “3M N95 1860” respirators;

                 b.      Ordering fraudulent Inspection Report 472; and

                 c.      Providing Inspection Report 472 to THI for THI to continue relying on the

                         representations therein that the Second Order was authentic.

See Exs. “F;” and “H.”

        174.     At all times relevant hereto, Park and JPJD2020 knew that these representations

were false, and that JPJD2020 could not provide authentic 3M respirators.

        175.     Park and JPJD2020 made the foregoing misrepresentations and omissions knowing

that they were material to THI, with the intent of inducing reliance on the part of THI.

        176.     THI justifiably relied on Park’s and JPJD2020’s misrepresentations and carried on

with the transaction. THI also expended significant funds to ship the Second Order, and promised

to deliver the Second Order to its clients, incurring significant additional fees and exposure to

potential liability in the process.

        177.     JPJD2020 failed to provide authentic 3M respirators to THI, pursuant to the terms

of the Second Contract.

        178.     As a direct and proximate result of the materially false representations made by

Park, through and with the full cooperation and assistance of JPJD2020, THI has been damaged.

        WHEREFORE, THI demands judgment against Defendants Park and JPJD2020 for

damages in an amount to be established at trial, as well as pre-judgment and post-judgment interest

and taxable costs, and such other relief as the Court deems just and proper.



                                                    34
               Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 35 of 47




                                          COUNT XIV
                                   Negligent Misrepresentation
                                         (Against Torres)

        179.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

        180.     A special relationship existed between THI and Torres, when Torres agreed to act

as an agent of THI, and THI relied on Torres to locate a reputable distributor that could supply

THI with authentic 3M respirators for THI’s clients in Peru.

        181.     As a result of this special relationship between THI and Torres, a duty was imposed

on Torres to impart correct information to THI regarding the Product.

        182.     Torres provided incorrect information to THI on the reputation and trustworthiness

of Barnette and PPE Solutions. That information was incorrect.

        183.     Torres also provided incorrect information to THI that PPE Solutions could supply

THI with authentic 3M respirators. That information was incorrect.

        184.     THI reasonably relied on Torres’ incorrect information and agreed to purchase 3M

respirators from PPE Solutions for a total of $2,801,636.00 and pay Torres $126,244.00 for

consulting services. THI also expended significant funds to ship the Product, and promised to

deliver the Product to its clients, incurring significant additional fees and exposure to potential

liability in the process.

        185.     As a result of Torres’ incorrect information, THI has been damaged.

        WHEREFORE, THI demands judgment against Defendant Torres for damages in an

amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

costs, and for such further relief as the Court deems just and proper.

                                          COUNT XV
                                  Negligent Misrepresentation
                              (Against Barnette and PPE Solutions)



                                                 35
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 36 of 47




       186.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       187.     A special relationship existed between THI and PPE Solutions under the First

Contract and Second Contract, imposing a duty on PPE Solutions to impart correct information to

THI regarding the Product.

       188.     Barnette and PPE Solutions provided incorrect information to THI regarding PPE

Solutions’ ability to supply authentic 3M respirators to THI.

       189.     After executing both transactions, Barnette and PPE Solutions also provided

incorrect information to THI concerning the authenticity of the Product. See Exs. “B”-“E” and

“G”-“K.”

       190.     THI reasonably relied on Barnette’s and PPE Solutions’ incorrect information

provided when executing the First Contract, Second Contract, and thereafter once THI was forced

to defend itself in the INDECOPI proceedings. THI also expended significant funds to ship the

Product, and promised to deliver the Product to its clients, incurring significant additional fees and

exposure to potential liability in the process.

       191.     As a result of Barnette’s and PPE Solutions’ incorrect information, THI has been

damaged.

       WHEREFORE, THI demands judgment against Defendants Barnette and PPE Solutions

for damages in an amount to be established at trial, as well as pre-judgment and post-judgment

interest and taxable costs, and such other relief as the Court deems just and proper.

                                          COUNT XVI
                                   Negligent Misrepresentation
                                         (Against TUV)

       192.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.




                                                  36
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 37 of 47




       193.     A special relationship existed between THI and TUV, as TUV was aware that

purchasers, including THI, were relying on TUV’s representations in Inspection Report 431 and

Inspection Report 472 to confirm that the 3M respirators from PPE Solutions were authentic. Due

to this special relationship, a duty was imposed on TUV to impart correct information to THI.

       194.     TUV provided incorrect information to THI by representing the Product in 3M

packaging, when the Product was not manufactured by 3M.

       195.     TUV also provided incorrect information to THI by falsely representing that the

Product conformed to 3M’s quality standards. See Exs. “B;” and “H.”

       196.     THI reasonably relied on the incorrect information provided by TUV when

executing the First Contract and thereafter once THI was forced to defend itself in the INDECOPI

proceedings.

       197.     THI also reasonably relied on the information provided by TUV to confirm that the

Second Order was authentic prior to it being shipped to Lima, Peru.

       198.     THI expended significant funds to ship the Product, and promised to deliver the

Product to its clients, incurring significant additional fees and exposure to potential liability in the

process.

       199.     As a result of TUV’s incorrect information, THI has been damaged.

WHEREFORE, THI demands judgment against Defendant TUV for damages in an amount to be

established at trial, as well as pre-judgment and post-judgment interest and taxable costs, and such

other relief as the Court deems just and proper.

                                          COUNT XVII
                                   Negligent Misrepresentation
                                  (Against Park and JPJD2020)

       200.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.



                                                   37
               Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 38 of 47




        201.     At all times relevant to this lawsuit, Park and JPJD2020 were acting as agents of

PPE Solutions when they performed under the Second Contract.

        202.     Therefore, a special relationship existed between THI on the one hand, and Park

and JPJD2020 on the other, under the Second Contract, imposing a duty on Park and JPJD2020 to

impart correct information to THI.

        203.     Park and JPJD2020 provided incorrect information to THI by representing that THI

was purchasing authentic 3M respirators. See Ex. “F.”

        204.     Park and JPJD2020 also provided incorrect information to THI by obtaining and

providing Inspection Report 472 to THI. See Ex. “H.”

        205.     THI reasonably relied on the incorrect information provided by Park and JPJD2020

to confirm that the Second Order was authentic prior to it being shipped to Lima, Peru and

thereafter once THI was forced to defend itself in the INDECOPI proceedings. THI also promised

to deliver the Second Order to its clients, incurring significant additional fees and exposure to

potential liability in the process.

        206.     As a result of Park’s and JPJD2020’s incorrect information, THI has been damaged.

        WHEREFORE, THI demands judgment against Defendants Park and JPJD2020 for

damages in an amount to be established at trial, as well as pre-judgment and post-judgment interest

and taxable costs, and such other relief as the Court deems just and proper.

                                       COUNT XVIII
                       Breach of New York’s General Business Law § 349
                                   (Against PPE Solutions)

        207.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

        208.     PPE Solutions engaged in a series of deceptive acts or practices against its

customer, THI. PPE Solutions’ deceptive acts or practices have a broader impact on consumers at



                                                 38
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 39 of 47




large because THI’s clients—hospitals, government agencies, and others—have been unable to

receive and utilize the Product for which they have already paid. Additionally, upon information

and belief, PPE Solutions has been selling fake PPE to other consumers who have relied on and

likewise been deceived by PPE Solutions’ deceptive acts or practices designed to mislead

customers into believing that they are purchasing authentic products, when in fact they are not.

       209.     PPE Solutions contracted with THI on two separate occasions for the sale and

delivery of 3M respirators to Peru, thereby engaging in “business, trade, or commerce” as defined

in Section 349(a), New York General Business Law.

       210.     THI, as a medical equipment wholesaler, is a “person” as contemplated by Section

349(h), New York General Business Law.

       211.     PPE Solutions’ deceptive acts or practices included, but were not limited to:

                a.     Misrepresenting that it was selling authentic 3M respirators;

                b.     Misrepresenting that the Product conformed to 3M’s quality standards;

                c.     Misrepresenting that the Product was manufactured in 3M’s Aberdeen,

                       South Dakota plant in the United States;

                d.     Providing fraudulent documentation to support its position that the

                       respirators it sold to THI were authentic;

                e.     Creating phony documentation to support its position that the respirators it

                       sold to THI were authentic; and

                f.     Engaging the assistance of others to perpetrate its false narrative that PPE

                       Solutions was providing THI authentic 3M respirators.

See Exs. “C”-“E;” “G;” and “I”-“K.”




                                                39
                  Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 40 of 47




           212.     THI paid a total of $2,801,636.00 to PPE Solutions under the First and Second

Contracts.

           213.     PPE Solutions’ actions constitute deceptive acts or practices that are expressly

prohibited by Section 349(a), New York General Business Law.

           214.     As a direct and proximate cause of PPE Solutions’ deceptive acts or practices, THI

has suffered actual damages. In addition to recovering its damages, THI is also entitled to its

attorneys’ fees and costs for having to bring this action for deceptive acts or practices under the

applicable New York statute.

           WHEREFORE, THI demands judgment against Defendant PPE Solutions for damages in

an amount to be determined at trial, interest as allowed by law, reasonable attorneys’ fees and costs

pursuant to Section 349(h), New York General Business Law, and for such further relief as the

Court deems just and proper.

                                           COUNT IXX
                          Breach of New York’s General Business Law § 349
                                        (Against JPJD2020)

           215.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

           216.     JPJD2020 engaged in a series of deceptive acts or practices against its customer,

THI. JPJD2020’s deceptive acts or practices have a broader impact on consumers at large because

THI’s clients—hospitals, government agencies, and others—have been unable to receive and

utilize the respirators for which they have already paid. Additionally, upon information and belief,

JPJD2020 has been similarly assisting PPE Solutions in the sale of fake PPE to other consumers

who have relied on and likewise been deceived by JPJD2020’s deceptive acts or practices designed

to mislead customers into believing that they are purchasing authentic products, when in fact they

are not.



                                                    40
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 41 of 47




       217.     JPJD2020 acted as PPE Solutions’ agent in the sale and delivery of the Second

Order to Peru, thereby engaging in “business, trade, or commerce” as defined in Section 349(a),

New York General Business Law.

       218.     THI, as a medical equipment wholesaler, is a “person” as contemplated by Section

349(h), New York General Business Law.

       219.     JPJD2020’s deceptive acts or practices included, but were not limited to:

                a.     Misrepresenting that it was selling authentic 3M respirators;

                b.     Misrepresenting that the Second Order conformed to 3M’s quality

                       standards;

                c.     Ordering a false Inspection Report 472; and

                d.     Providing fraudulent Inspection Report 472 to THI, which falsely

                       confirmed the Second Order was authentic.

See Exs. “F;” and “H.”

       220.     JPJD2020’s actions constitute deceptive acts or practices that are expressly

prohibited by Section 349(a), New York General Business Law.

       221.     As a direct and proximate cause of JPJD2020’s deceptive acts or practices, THI has

suffered actual damages. In addition to recovering its damages, THI is also entitled to its attorneys’

fees and costs for having to bring this action for deceptive acts or practices under the applicable

New York statute.

       WHEREFORE, THI demands judgment against Defendant JPJD2020 for damages in an

amount to be determined at trial, interest as allowed by law, reasonable attorneys’ fees and costs

pursuant to Section 349(h), New York General Business Law, and for such further relief as the

Court deems just and proper.



                                                 41
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 42 of 47




                                          COUNT XX
                                    Breach of Fiduciary Duty
                                        (Against Torres)

       222.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       223.     At all times material hereto, a fiduciary relationship existed between THI and

Torres, whereby Torres acted as an agent of THI, ostensibly to locate a reputable distributor that

could supply THI with authentic 3M respirators.

       224.     THI also placed trust and confidence in Torres to find a reliable distributor of 3M

respirators in the United States.

       225.     The fiduciary duty of Torres required him to act in the best interests of THI.

       226.     Torres breached his fiduciary duty to THI when he introduced THI to PPE

Solutions, a company that Torres knew could not provide THI with authentic 3M respirators.

       227.     As a direct and proximate result of Torres’ breach of his fiduciary duty to THI, THI

has suffered damages.

       WHEREFORE, THI demands judgment against Defendant Torres for damages in an

amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

costs, and for such further relief as the Court deems just and proper.

                                          COUNT XXI
                                         Civil Conspiracy
                                       (Against Defendants)

       228.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       229.     Defendants Torres, PPE Solutions, Barnette, JPJD2020, Park, and TUV entered

into an express or implied agreement among themselves to unlawfully mislead, deceive, and

defraud THI, as further described above, and to enrich themselves at THI’s expense.




                                                 42
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 43 of 47




       230.     Torres, on his own behalf, performed one or more acts in furtherance of the

conspiracy, as more particularly alleged above, including but not limited to:

                a.     Introducing THI to Barnette and PPE Solutions, representing that they were

                       reputable and trustworthy when he knew they were not;

                b.     Advising THI that PPE Solutions could provide the requisite Product

                       knowing that PPE Solutions could not provide authentic 3M respirators;

                c.     Sending THI an invoice for consulting services related to the sale of the

                       Product (see Ex. “A”); and

                d.     Providing THI a phony letter that Torres affirmed had been sent by PPE

                       Solutions to INDECOPI, in which PPE Solutions represents to INDECOPI

                       that the Product sold to THI was authentic.

       231.     Barnette, on his own behalf and on behalf of PPE Solutions, performed one or more

acts in furtherance of the conspiracy, as more particularly alleged above, including the following:

                a.     Signing and sending the First Contract and Second Contract to THI,

                       knowing that PPE Solutions did not have the capability to perform as

                       promised;

                b.     Sending an invoice for the First Contract and an invoice for the Second

                       Contract, representing that the Product was authentic 3M respirators, when

                       he knew they were not;

                c.     Convincing THI to wire payments to PPE Solutions’ New York bank

                       account by falsely representing that the Product had been manufactured in

                       the United States, were authentic 3M respirators, and that TUV had been

                       able to confirm that the respirators were authentic; and



                                                43
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 44 of 47




                d.      Sending deceptive, misleading, and fraudulent documents purporting to be

                        from 3M that portrayed the Product as authentic, when they were

                        counterfeit.

See Exs. “B”-“E;” and “G”-“K.”

       232.     Park, on his own behalf and on behalf of JPJD2020, performed one or more acts in

furtherance of the conspiracy, as more particularly alleged above, including the following:

                a.      Representing that the Second Order was authentic “3M N95 1860 Masks”

                        in JPJD2020’s December 17, 2020 Invoice;

                b.      Ordering fraudulent Inspection Report 472; and

                c.      Providing Inspection Report 472 to THI in order to induce THI’s reliance

                        that the Second Order was authentic prior to shipping the respirators to Peru.

See Exs. “F;” and “H.”

       233.     TUV performed one or more acts in furtherance of the conspiracy, as more

particularly alleged above, including the following:

                a.      Falsely representing in Inspection Report 431 and Inspection Report 472

                        that the respirators from lot numbers B20245 and B20281 were authentic

                        3M respirators; and

                b.      Falsely representing that the Product conformed to 3M’s quality standards.

See Exs. “B” and “H.”

       234.     Defendants Torres, PPE Solutions, Barnette, JPJD2020, Park, and TUV

intentionally participated in the furtherance of the plan to defraud THI, as evidenced by their

subsequent overt actions.




                                                  44
              Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 45 of 47




       235.     The combined actions of Torres, PPE Solutions, Barnette, JPJD2020, Park, and

TUV were intended to induce THI to rely on the afore-described misrepresentations in executing

the First Contract and Second Contract.

       236.     As a direct and proximate result of the conspiracy to defraud, THI has been

damaged.

       WHEREFORE, THI demands judgment against Defendants Torres, PPE Solutions,

Barnette, JPJD2020, Park, and TUV for damages in an amount to be established at trial, as well as

pre-judgment and post-judgment interest and taxable costs, and such other relief as the Court

deems just and proper.

                                         COUNT XXII
                                       Unjust Enrichment
                                        (Against Torres)

       237.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

       238.     Torres was enriched at the expense of THI when THI paid $126,244.00 to Torres

for consulting services in connection with introducing THI to PPE Solutions.

       239.     Because the Product sold to THI has been seized by INDECOPI, the circumstances

are such that it is against equity and good conscience to permit Torres to retain the $126,244.00

when THI did not receive the authentic 3M respirators that Torres knew THI had purchased.

       WHEREFORE, THI demands judgment against Defendant Torres for damages in an

amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

costs, and such other relief as the Court deems just and proper.

                                         COUNT XXIII
                               (In the Alternative to Counts I-IV)
                                           Conversion
                                     (Against PPE Solutions)

       240.     THI re-alleges paragraphs 1 through 74 above as if fully integrated herein.

                                                45
                 Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 46 of 47




          241.     THI had legal ownership and/or an immediate right of possession in the

$2,801,636.00 that it wired to PPE Solutions’ New York bank account with the express instructions

that such monies were to be used to fulfill the First Contract and Second Contract.

          242.     Rather than deliver the agreed to Product, PPE Solutions appropriated the funds for

an unauthorized use.

          243.     THI has demanded that PPE Solutions return the $2,801,636.00.

          244.     To date, PPE Solutions has not responded and has also failed to refund any monies

to THI.

          245.     PPE Solutions’ unauthorized dominion over THI’s monies is to the exclusion of

THI’s rights and has deprived THI the use of those monies, including the ability to find another

manufacturer and distributor of authentic 3M respirators.

          246.     As a direct and proximate result of PPE Solutions’ actions, THI has been damaged.

          WHEREFORE, THI demands judgment against Defendant PPE Solutions for damages in

an amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

costs, and such other relief as the Court deems just and proper.

                                       JURY TRIAL DEMAND

          THI demands a trial by jury for all matters so triable.

          Dated: May 4, 2021                     Respectfully submitted,
                                                 DIAZ, REUS & TARG, LLP
                                                 100 Southeast Second Street
                                                 3400 Miami Tower
                                                 Miami, Florida 33131
                                                 Telephone: (305) 375-9220
                                                 Facsimile: (305) 375-8050

                                                 By: /s/ Marta Colomar Garcia
                                                 Marta Colomar Garcia (NY Bar No. 5405618)
                                                 Email Address: mcolomar@diazreus.com


                                                   46
Case 1:21-cv-03979 Document 1 Filed 05/04/21 Page 47 of 47




                          Roland Potts
                          Pro Hac Vice Admission Pending

                          Counsel for Plaintiff THI Medical, S.A.C.




                            47
